PD-1636-15                                                        PD-1636-15
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
December 18, 2015                                                                Transmitted 12/17/2015 11:44:59 AM
                                                                                    Accepted 12/19/2015 9:01:14 AM
                                        NO. 13-10-00650-CR                                           ABEL ACOSTA
                                                                                                             CLERK
  MIGUEL ANGEL AGUILERA                             §     IN THE COURT OF
                                                    §
  VS.                                               §     CRIMINAL APPEALS
                                                    §
  STATE OF TEXAS                                    §     OF TEXAS


                             MOTION TO EXTEND TIME TO
                      FILE PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE JUDGES OF SAID COURT:
          Now comes, MIGUEL ANGEL AGUILERA, Appellant in the above styled and numbered

  cause, and moves for an extension of time of 30 days to file a petition for discretionary review, and

  for good cause shows the following:

                                                   I.

          On November 234 2015, the 13th Court of Appeals affirmed Appellant's conviction. See,

  MIGUEL ANGEL AGUILERA v. THE STATE OF TEXAS, Tr. Ct. No. 13-CR-1492-B

                                                   II.

          Appellant’s Petition for Discretionary Review in this cause is due on, August 20, 2012.

  Counsel respectfully requests 30 days from the presently scheduled deadline to file Appellant’s

  petition.

                                                   III.

          As reason for this request, Counsel states he is currently working on the following

  appeals:               USA v. Kristopher Michael Montemayor, 15-40197 Fifth Circuit
                         USA v. Obed Torres-Hernandez, 15-41654 Fifth Circuit
                         USA v. Guillero Herrera, 15-40654
                         Antonio Santos v. States of Texas, 13-15-00353-CR
                         Kevin Lozano v. State of Texas, 13-15-00513-CR

          WHEREFORE, PREMISES CONSIDERED, Counsel for Appellant respectfully

  requests an extension of 45 days, until Jan 31, 2015, to file a petition for discretionary review.

  The additional time is needed because I have spent the last two weeks determine whether the

  13th Court of Appeals might reconsider its opinion. As there is a paucity of 13th Court of

                                                   1
Appeals case law on the issues involved in this case, and as that Court seems to be reluctant to

publish its own opinions so as to provide guidance to the courts, and counsel, I have concluded

that it would be fruitless to file a request for a rehearing. Additionally, I do not do that simply

because I want more time. Outside of that, these are the holidays, for one. And, I am now going

to write my client to find out if he wishes for me to write the PDR or if he wishes to do it

himself. I will send him a simply post card to respond quickly. However, the mails are a bit

slower during these days. Hence, realistically, not much is going to happen the next two weeks.

I would very sincerely appreciate the additional time.

                                               Respectfully submitted,

                                               Law Office of Philip Cowen
                                               500 E. Levee Street
                                               Brownsville, Texas 78520
                                               Tel. 956-541-6031
                                               Fax 956-541-6872
                                               email: ptchb@att.net


                                               ____/s/_________
                                               Philip T. Cowen



                                 CERTIFICATE OF SERVICE
       This is to certify that on Dec. 17, 2012, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Cameron County, 974 E. Harrison St.,

Brownsville, Texas 78520, by regular mail.




                                      ____/s/_________
                                      Philip T. Cowen




                                                  2